Citation Nr: 1228953	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  10-23 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a low back disorder to include as secondary to service-connected status post arthrodesis of the right ankle with associated severe pantalar osteoarthritis.  

3.  Entitlement to service connection for a left hip disorder to include as secondary to service-connected status post arthrodesis of the right ankle with associated severe pantalar osteoarthritis.  

4.  Entitlement to service connection for left leg disorder to include as secondary to service-connected status post arthrodesis of the right ankle with associated severe pantalar osteoarthritis and as secondary to a low back disorder.  

5.  Entitlement to an increased disability rating for service-connected status post arthrodesis of the right ankle with associated severe pantalar osteoarthritis, currently rated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 and August 1961.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2012, the Veteran presented testimony at a personal hearing conducted at the St. Petersburg RO before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

During his hearing, the Veteran appeared to testify that he has a knee disability that is secondary to his service-connected right ankle.  This is also mentioned in a March 2009 private treatment record.  Thus, it appears that the issue of entitlement to service connection for a knee disability, to include as secondary to a service-connected right ankle, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a low back disorder, left hip disorder, and left leg disorder as well as entitlement to an increased disability rating for service-connected status post arthrodesis of the right ankle with associated severe pantalar osteoarthritis (hereinafter right ankle disability) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In June 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issue of entitlement to service connection for a left ankle disorder is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal concerning the issue of entitlement to service connection for a left ankle disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal with regard to the claim for entitlement to service connection for a left ankle disorder and, hence, there remains no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the claim for entitlement to service connection for a left ankle disorder and it is dismissed.


ORDER

The appeal with regard to the claim for entitlement to service connection for a left ankle disorder is dismissed.


REMAND

The Veteran contends that he has a low back, left hip, and left leg disorder secondary to his service-connected right ankle.  He also asserts that he has a left leg disorder secondary to his low back disorder.  Specifically, the Veteran testified that his service-connected right ankle caused his right leg to shorten, which in turn affected his left hip and low back.  The Veteran stated that he was told he has compensatory scoliosis and that his hips are uneven because his back and hips are compensating for his right ankle and uneven leg length.  He also testified that his right ankle caused him to fall on many occasions which might have affected his low back and left hip.  

Although the Veteran testified that he was only asserting that he has a low back disability secondary to his service-connected right ankle, the Board observes that there are service treatment records pertinent to his back.  On his August 1957 entrance report of medical history, the Veteran reported that he had a muscle tear in his back that had completely healed.  Under the summary section, it was indicated that the Veteran alleged a back injury and there was no permanent residual.  Treatment records dated in December 1958 reflected that the Veteran had chronic back trouble.  The Veteran noticed back pain at Thanksgiving time and had trouble bending.  He was prescribed heat and bed boards.  There was an impression of chronic muscle spasm in the back.  On the July 1961 separation examination and report of medical history, a note stated that the Veteran used a back brace following an athletic injury to his back.  His recovery was complete with no complication or sequelae.  The Veteran marked "yes" when asked if he had or ever had worn a brace or used back support; arthritis; and lameness.

The post-service evidence of record indicates that the Veteran had a history of chronic back problems as reflected in private treatment records from Dr. Marc Harr of the Atlantic Medical Center dated in 1990.  Private treatment records from the Halifax Medical Center revealed that the Veteran had several back surgeries in 1998.  For instance, in February 1998 he underwent a left L4-5 micro technique laminotomy, medial facetectomy, diskectomy, and foraminotomy.  In March 1998, the Veteran began to complain of severe pain in the left lower back and buttock region with radiation down his left lower extremity to the lateral border of his foot.  In April 1998, the Veteran had a left L4 laminotomy and L4-L5 microdiskectomy for resection of recurrent herniated nucleus pulposus.  

The December 2002 VA examiner observed that the Veteran had a mild antalgic gait on his right lower extremity due to his right ankle.  The May 2007 VA examiner reported that the Veteran had a very antalgic gait with abnormal weight bearing but normal shoe wear pattern, callosity formation, and skin breakdown.  

Private treatment records from Atlantic Orthopedics dated in May 2004 noted that the Veteran had a slight limp on his left leg and a pelvic tilt with scoliosis of the lumbar spine.  In January 2008, the Veteran complained that something was wrong with his hip.  The impression was that the pain was coming from the Veteran's lower back and not his hip joint.

A January 2008 VA treatment entry indicated that the Veteran complained of left hip pain for six months.  An x-ray of the left hip was negative.  The impression was piri formis syndrome of the left hip.  

The Veteran had examinations for his back, left hip, and left leg in November 2008.  After reviewing the claims file and examining the Veteran, the examiner diagnosed mild degenerative joint disease of the left hip, degenerative disc disease of the lumbar spine, and scoliosis.  The examiner found no clinical evidence of left lumbosacral radiculopathy.  The examiner opined that it was less likely as not that the Veteran's low back condition was caused by or a result of his service-connected right ankle.  The rationale was that based on the examiner's review of the medical records, medical literature, and his clinical experience there is little to support that the Veteran's low back condition is related to his right ankle.  Instead, the examiner stated that it is more likely that the Veteran's low back is a result of his physical activity and age.  There was no way a nexus can be made.  The examiner also opined that it is less likely as not that the Veteran's left hip is secondary to his service-connected right ankle.  The rationale was that based on the examiner's review of the medical records, medical literature, and his clinical experience there is no evidence to support a left hip problem from the right ankle.  Instead, the examiner stated that it is more likely that the Veteran's left hip is based on age and previous work activity.  

The Board finds that the VA examiner's opinions are inadequate upon which to base a determination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner did not provide a sufficient rationale for his opinions.  Importantly, he did not address whether the Veteran's service-connected right ankle could have aggravated his low back, left hip, or left leg disability.  See 38 C.F.R. § 3.310 (2011).  Moreover, although the examiner indicated that a sensory examination was done to ascertain whether the Veteran had a left leg disability, it is not clear whether nerve conduction testing, or other testing to determine if radiculopathy was present, was done.  This is particularly important as there is other evidence of record indicating that the Veteran might have left lower extremity disability related to his back.  Further, as it appears that the Veteran had back complaints during service, an opinion should be obtained as to whether the Veteran's current low back disability is directly related to his service.  Accordingly, a remand is necessary for another VA examination.  

The Veteran asserts that Andrew Green, DPM provided sufficient information to grant his claims in a March 2009 letter.  A. Green indicated that he performed a biomechanical evaluation which showed significant limb length discrepancy between the Veteran's left and right leg, a raise in his left hip, and spinal compensation due to the limb length discrepancy.  A. Green stated that due to the Veteran's previous ankle fusion, this could lead to more closed kinetic chain compensation thus affecting both his knees, back, and hips.  A. Green added that he felt it probable that these conditions are stemming from the Veteran's right ankle.  

After reviewing the March 2009 letter from A. Green, the Board observes that it is inadequate upon which to grant service connection for the above disabilities.  In this regard, A. Green discussed evaluating the Veteran, performing a biomechanical evaluation, and reviewing MRI (magnetic resonance imaging) reports in a chart.  However, the physical evaluation, biomechanical evaluation, and MRI reports were not included with the letter, nor were they otherwise associated with the claims file.  Additionally, A. Green did not provide a detailed rationale for his opinions.  The Board notes that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  The Board also observes that the Veteran testified that he saw A. Green three or four times but does not currently seek treatment from him.  The Board concludes that a remand is necessary to obtain additional treatment records from A. Green to include the information he relied upon when rendering his conclusions.  38 C.F.R. § 3.159(c)(1) (2011).

Turning to the Veteran's service-connected right ankle, it is currently rated at 40 percent disabling under Diagnostic Codes (DCs) 5010-5270.  See 38 C.F.R. § 4.71a.  The Veteran asserts that he is entitled to a separate rating for his service-connected right ankle under DC 5275.  In particular, the Veteran testified at his hearing that he is entitled to a rating under DC 5275 because A. Green reported in a March 2009 letter that his right leg was roughly one and a half inches shorter than his left leg due to his service-connected right ankle.  He also alleges that the November 2008 VA examination was inadequate because a biomechanical evaluation was not performed.

After reviewing the March 2009 letter from A. Green, the Board observes that it is inadequate upon which to grant a separate rating.  As stated above, the evaluations and reports that A. Green relied upon when making his conclusions are not of record.  Moreover, it is unclear how A. Green arrived at his conclusion that the Veteran's right leg was shorter than his left.  The note to Diagnostic Code 5275 indicates that the measurement must be from the anterior superior spine of the ilium to the internal malleolus of the tibia.  The Board concludes that a remand is necessary to obtain additional information from A. Green to include the information he relied upon when rendering his conclusion that the Veteran has a leg length discrepancy.  38 C.F.R. § 3.159(c)(1).

The Board observes that the November 2008 VA examination does not contain information about the Veteran's right leg length or its relationship, if any, to his service-connected right ankle.  See Barr, 21 Vet. App. at 312.  Because there is evidence of record indicating that the Veteran's service-connected right ankle might have caused his right leg to shorten, a remand is necessary for another VA examination to address this contention.  See 38 C.F.R. § 3.310.  

The Veteran also testified that he received inserts for his shoes to compensate for the leg length discrepancy at a VA facility.  The most recent VA treatment records associated with the claims file date in October 2008 and do not contain information about shoe inserts.  On remand, the Veteran's current VA treatment records should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)(VA records are considered part of the record on appeal since they are within VA's constructive possession).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran with a duty to notify and assist letter that informs him how to substantiate a claim for a low back disability on a direct basis; for a left leg disability as secondary to a low back disability; and for a leg length discrepancy as secondary to his service-connected right ankle disability.

2.  After securing any necessary release, obtain the complete treatment records from Andrew Green, DPM, to include the records from all of the Veteran's visits and the biomechanical evaluation and MRI reports he referred to in his March 2009 letter.

3.  Obtain all VA records dated from October 2008 to the present.

4.  After the forgoing has been completed, schedule the Veteran for the following VA examinations.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination(s).  The examination report(s) must include responses to the each of the following items:

a.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected right ankle.  In particular, the examiner should opine whether the Veteran has right leg length shortening that is either (a) proximately caused by or (b) proximately aggravated by his service-connected right ankle.  The examiner should conduct the necessary testing in compliance with the notation under DC 5275.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected right ankle.  The examiner should also comment as to the impact of the right ankle disability on the Veteran's daily activities and his ability to maintain employment.  

b.  Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current back disability is causally or etiologically related to his symptomatology in military service (August 1957 to August 1961) as opposed to its being more likely due to some other factor or factors.  In particular, the examiner should address the in-service notations that the Veteran had chronic back trouble to include chronic muscle spasms.

The examiner should also opine as to the relationship, if any, between the Veteran's service-connected right ankle and his low back disability.  To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether a low back disability was either (a) proximately caused by or (b) proximately aggravated by his service-connected right ankle.

c.  Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should provide any diagnoses pertaining to the claims for a left hip and left leg disability.  The examiner should state a medical opinion as to the relationship, if any, between the Veteran's service-connected right ankle and any left hip and left leg disability.  To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether a left hip and left leg disability were either (a) proximately caused by or (b) proximately aggravated by his service-connected right ankle.  With regard to the left leg disability, the examiner should further address whether a left leg disability was either (a) proximately caused by or (b) proximately aggravated by the Veteran's low back disability.  Any necessary testing, to include testing for radiculopathy, should be conducted.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


